Citation Nr: 0428273	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-10 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  This matter arises from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in June 2004.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

Service medical records are absent any evidence showing 
complaints, treatment, or diagnosis of left knee disability 
in service.  However, during the course of the appeal, the 
veteran submitted X-rays of his left knee taken in July 1953, 
which he said was following an in-service knee injury.  The 
Board is therefore willing to concede that some type of an 
injury did occur.  There is also evidence suggesting a 
relationship between the veteran's in-service knee injury and 
his current knee problems.  After reviewing the report of a 
December 1999 X-ray showing an old cruciate ligament injury 
and spur formation of the veteran's left knee, E.H. Griffin, 
M.D., opined in November 2001 that that the veteran's current 
knee problems could be consistent with his "old" in service 
injury.  However, there is also evidence that tends refute 
this opinion.  A May 2002 VA orthopedic consultation report 
indicated that the veteran's knee disability could be a 
residual symptom of a post-service cerebrovascular accident.  
Further, an April 2003 report from A.E. Katz, M.D., indicates 
that no abnormalities were shown in the July 1953 X-ray 
films, and that the veteran's knee appeared normal at that 
time.

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  In 
this case, the medical evidence of record is unclear as to 
the etiology of the veteran's left knee disability.  The 
Board therefore finds that a medical opinion on that point 
would be helpful.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his left knee disability since service 
discharge.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

The RO should also request the veteran to 
submit any additional medical evidence 
that suggests a causal relationship 
between his current left knee disability 
and his active military service.

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any currently 
present disability of the left knee.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current disability of the left knee 
is more likely, less likely or as likely 
as not related to service.  The examiner 
should reconcile any opinion with the 
report of X-rays taken in July 1953 
(reviewed by Dr. Katz in April 2003), the 
November 2001 statement from Dr. Griffin, 
and the May 2002 VA orthopedic 
consultation report.  The rationale for 
all opinions expressed must also be 
provided.

3.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the September 
2003 Statement of the Case and discussion 
of all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


